Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001079
                                                         13-OCT-2016
                                                         09:38 AM


                          SCWC-14-0001079


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


          SAMUEL EAGER, Petitioner/Defendant-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-14-0001079; CR. NO. 13-1-0145)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Samuel Eager’s


application for writ of certiorari filed on September 1, 2016, is


hereby accepted, and will be scheduled for oral argument.        The


parties will be notified by the appellate clerk regarding


scheduling. 


          DATED:   Honolulu, Hawai'i, October 13, 2016.

                                  /s/ Mark E. Recktenwald


                                  /s/ Paula A. Nakayama


                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson